DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive.
Applicant’s argued that Stiesdal does not teach “the bracket has a connection element that project from a bracket base of the bracket”. Examiner recognizes this new limitation is not found in embodiment of Fig. 2 as noted by applicant but however the reference discloses other embodiments specifically Figs. 5 and 8 which clearly show the argued claimed limitations:

    PNG
    media_image1.png
    357
    779
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    306
    751
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stiesdal  (WO 2011/110235 A2).
Regarding claim 1, Stiesdal teaches a wind turbine steel tower portion (100) (Figs. 1-9, page 3, page 3, lines 4-15 and page 16, lines 19-37) comprising:
a first wind turbine steel tower ring segment (505, 805) with a first vertical joint side  (Figs. 5 and 8,  page 20, line 24-page 21, lines 1-9);
a second wind turbine steel ring segment (507, 807) with a second vertical joint side (Figs. 5 and 8 page 20, line 24-page 21, lines 1-9);
a bracket (509, 809) arranged at a joint wherein the bracket is connected to the first wind turbine steel tower ring segment and to the second wind turbine steel tower ring segment (page 17, line 28-page 18, line 14; Fig. 5 page 20, line 24-page 21, lines 1-9),
wherein the first wind turbine steel tower ring segment with the first vertical joint side and the second wind turbine steel tower with the second vertical joint arranged together at the joint (Figs. 1-9; page 17, line 28-page 18, line 14; Fig. 5 page 20, line 24-page 21, lines 1-9),
wherein the bracket has a connection element (Figs. 5 and 8) that projects from a bracket base of the bracket (Stiesdal, annotated FIG. 5 and FIG. 8 below) and the connection element is configured to receive an arrangement of functional elements (Figs. 1-9). Note that the limitations: “configured to receive an arrangement of functional elements” is statement of intended use and that the connection element portion of Stiesdal is capable of performing the function.

    PNG
    media_image1.png
    357
    779
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    306
    751
    media_image2.png
    Greyscale


Regarding claim 2, Stiedestal teaches all the claimed limitations as stated above in claim 1. Stiedestal further teaches the connection element projects from the base and forms a connection angle between the bracket and the connection element (Stiesdal, annotated FIG. 8 above), and the connection element projects in a projection direction and the projection direction is oriented substantially radially from the first wind turbine steel tower ring segment and the second wind turbine steel tower ring (Stiesdal, 
Regarding claim 3, Stiesdal teaches all the claimed limitations as stated above in claim 1. Stiesdal further teaches the bracket is formed as a single piece with the bracket base (Stiesdal, annotated FIG. 5 and FIG. 8 above).
Regarding claim 5, Stiesdal teaches all the claimed limitations as stated above in claim 1. Stiesdal further teaches the connection element has a fastening portion (bores in connection element receiving fasteners 521 and 821 as shown in Fig. 5 and 8).
Regarding claim 6, Stiesdal teaches all the claimed limitations as stated above in claim 1. Stiesdal further teaches the bracket base extends from a first vertical end to a second vertical end and from an upper horizontal end to a lower horizontal end (Figs. 5, and 8), the connection element is first connection element wherein the bracket has a second connection element that projects from the base (Figs. 5, and 8), wherein the first connection element is arranged at the first vertical end and the second connection element is arranged at the second vertical end (Figs. 7-9), the first connection element and the second connection element have a same spacing between a first upper horizontal joint side and a first upper horizontal joint side (Figs. 7-9) of the first wind turbine steel ring segment and same spacing between a second upper horizontal joint side and a second lower horizontal joint side of the second wind turbine steel tower ring segment (Figs. 5-9).
Regarding claim 7, Stiesdal teaches all the claimed limitations as stated above in claim 1. Stiesdal further teaches the bracket is arranged on an inner circumferential 
Regarding claim 8, Stiesdal teaches all the claimed limitations as stated above in claim 1. Stiesdal further teaches the bracket has a first bracket portion arranged substantially on the first wind turbine steel tower ring (Figs. 1-9), and a second bracket portion arranged substantially on the second wind turbine steel tower ring (Figs. 1-9) and the first bracket portion and the second bracket portion enclose a bracket angle (Figs. 1-9).
Regarding claim 9, Stiesdal, teaches all the claimed limitations as stated above in claim 1. Stiesdal further teaches the bracket has a length extending in a direction that is substantially parallel to a segment height (Stiesdal, annotated FIG. 5 and FIG. 8 above), and wherein the length is more than 20% the segment height (Stiesdal, annotated FIG. 5 and FIG. 8 above).
Regarding claim 10, Stiesdal teaches all the claimed limitations as stated above in claim 8. Stiesdal further teaches the first bracket portion is arranged on the first wind turbine steel tower ring segment, wherein the end portion adjoins the first vertical joint side (Stiesdal, annotated FIG. 5 and FIG. 8 above )the second bracket portion is arranged on the second wind turbine steel tower ring segment wherein the second end portion adjoins the second vertical joint side (Stiesdal, annotated FIG. 5 and FIG. 8 above), the first end portion and the second end portion enclose a segment angle (Stiesdal, annotated FIG. 5 and FIG. 8 above).
Regarding claim 11, Stiesdal teaches all the claimed limitations as stated above in claim 10. Stiesdal further teaches the segment angle and the bracket angle are of 
Regarding claim 12, Stiesdal teaches all the claimed limitations as stated above in claim 1. Stiesdal further teaches the first wind turbine steel tower ring segment and the second wind turbine steel tower ring segment and the bracket has a plurality fastening openings (Figs. 1-9) configured to receive fastening elements (521, 821) (Figs. 1-9).
Regarding claim 13, Stiesdal teaches all the claimed limitations as stated above in claim 12. Stiesdal further teaches wherein the bracket extends from a first vertical end to a second vertical end and from an upper horizontal end to a lower horizontal end (Figs. 5 and 8), wherein a spacing of the fastening openings in an upper bracket portion which faces the upper horizontal end and in a lower bracket portion end which faces toward the lower horizontal end is smaller than the spacing of the plurality of fastening openings in a central bracket portion which is arranged between the upper bracket end and the lower bracket end (Figs. 1-9).
Regarding claim 14, Stiesdal teaches all the claimed limitations as stated above in claim 1. Stiesdal further teaches two or more wind turbine steel tower portions arranged one above the other (page 16, lines 19-37)
Regarding claim 15, Stiesdal teaches all the claimed limitations as stated above in claim 1. Stiesdal further teaches a wind turbine comprising a wind turbine tower (page 16, lines 19-37).
Regarding claim 16, Stiesdal teaches a method for producing a wind turbine steel tower portion, the method comprising:

 forming the joint with a first vertical joint side (106) of the first wind turbine steel tower ring segment and a second vertical joint side (108) of the second wind turbine steel segment ring (Figs. 1-9 page 16, lines 19-37);
arranging the bracket (509, 809) (Figs. 5 and 8 page 16, lines 19-37); and 
connecting the bracket to the first wind turbine steel ring segment and the second wind turbine steel ring segment (Figs. 1-9 page 16, lines 19-37).
Regarding claim 17, Stiesdal teaches all the claimed limitations as stated above in claim 16. Stiesdal teaches further teaches the wind turbine tower portion is part of a wind turbine steel tower (Figs. 1-9 page 16, lines 19-37).
Regarding claim 18, Stiesdal teaches all the claimed limitations as stated above in claim 15. Stiesdal teaches further teaches the connection element is connected to the fastening portion or the connection is formed as a single piece with the fastening portion (Figs. 1-9).
Regarding claim 19, Stiesdal teaches all the claimed limitations as stated above in claim 15. Stiesdal teaches further teaches the connection element is a first connection element, wherein the bracket has a second connection element (Stiesdal, annotated FIG. 5 and FIG. 8 above, wherein the first connection element and the second connection element project from opposing end portions of the bracket base and form cantilevers (Stiesdal, annotated FIG. 5).
Claim(s) 1-18(a)(1) as being anticipated by Thomsen (EP 2006471 A1).
Regarding claim 1, Thomsen teaches a wind turbine steel tower portion (Figs. 1-7) comprising:
a first wind turbine steel tower ring segment (1) with a first vertical joint side (Fig. 6, para. 0001-0002);
a second wind turbine steel ring segment (1) with a second vertical joint side (Figs. 1-6, para. 0001-0002);
a bracket (Thomsen, annotated FIG. 7 below) arranged at a joint wherein the bracket is connected to the first wind turbine steel tower ring segment and to the second wind turbine steel tower ring segment (Figs. 1-6 and Thomsen, annotated FIG. 7 below; paras. 0032-0034),
wherein the first wind turbine steel tower ring segment with the first vertical joint side and the second wind turbine steel tower with the second vertical joint arranged together at the joint (Figs. 1-6 and Thomsen, annotated FIG. 7 below; paras. 0032-0034),
wherein the bracket has a connection element (Thomsen, annotated FIG. 7 below) that projects from a bracket base of the bracket (Thomsen, annotated FIG. 7 below) and the connection element is configured to receive an arrangement of functional elements (Figs. 1-7). Note that the limitations: “configured to receive an arrangement of functional elements” is statement of intended use and that the connection element portion of Stiesdal is capable of performing the function.

    PNG
    media_image3.png
    324
    597
    media_image3.png
    Greyscale

Regarding claim 2, Thomsen teaches all the claimed limitations as stated above in claim 1. Thomsen further teaches the connection element projects from the base and forms a connection angle between the bracket and the connection element (Thomsen, annotated FIG. 7 above), and the connection element projects in a projection direction and the projection direction is oriented substantially radially from the first wind turbine steel tower ring segment and the second wind turbine steel tower ring (Thomsen, annotated FIG.7 above), wherein the connection element has a main extent direction that has at least one directional component that is oriented orthogonally with respect to an areal extent of the bracket base (Thomsen, annotated FIG.7 above).
Regarding claim 3
Regarding claim 4, Thomsen teaches all the claimed limitations as stated above in claim 1. Thomsen further teaches the connection element is connected to the bracket base by at least one fastening element (8) (Thomsen, annotated FIG.7 above).
Regarding claim 5, Thomsen teaches all the claimed limitations as stated above in claim 1. Thomsen further teaches the connection element has a fastening portion (bores in connection element receiving fasteners 8 as shown in (Thomsen, annotated FIG.7 above).
Regarding claim 6, Stiesdal teaches all the claimed limitations as stated above in claim 1. Stiesdal further teaches the bracket base extends from a first vertical end to a second vertical end and from an upper horizontal end to a lower horizontal end (Thomsen, annotated FIG.7 above, note that in Fig. 7, the bracket is oriented vertically), the connection element is first connection element wherein the bracket has a second connection element that projects from the base (Thomsen, annotated FIG.7 above), wherein the first connection element is arranged at the first vertical end and the second connection element is arranged at the second vertical end (Thomsen, annotated FIG.7 above), the first connection element and the second connection element have a same spacing between a first upper horizontal joint side and a first upper horizontal joint side (Thomsen, annotated FIG.7 above) of the first wind turbine steel ring segment and same spacing between a second upper horizontal joint side and a second lower horizontal joint side of the second wind turbine steel tower ring segment (Thomsen, annotated FIG.7 above).
Regarding claim 7, Thomsen teaches all the claimed limitations as stated above in claim 1. Thomsen further teaches the bracket is arranged on an inner circumferential 
Regarding claim 8, Thomsen teaches all the claimed limitations as stated above in claim 1. Thomsen further teaches the bracket has a first bracket portion arranged substantially on the first wind turbine steel tower ring (Thomsen, annotated FIG.7 above), and a second bracket portion arranged substantially on the second wind turbine steel tower ring (Thomsen, annotated FIG.7 above) and the first bracket portion and the second bracket portion enclose a bracket angle (Thomsen, annotated FIG.7 above).
Regarding claim 9, Thomsen teaches all the claimed limitations as stated above in claim 1. Stiesdal further teaches the bracket has a length extending in a direction that is substantially parallel to a segment height (Thomsen, annotated FIG.7 above), and wherein the length is more than 20% the segment height (Thomsen, annotated FIG.7 above).
Regarding claim 10
Regarding claim 11, Thomsen teaches all the claimed limitations as stated above in claim 10. Thomsen further teaches the segment angle and the bracket angle are of substantially equal amount (Thomsen, annotated FIG.7 above).
Regarding claim 12, Thomsen teaches all the claimed limitations as stated above in claim 1. Thomsen further teaches the first wind turbine steel tower ring segment and the second wind turbine steel tower ring segment and the bracket has a plurality fastening openings (Fig. 6 and Thomsen, annotated FIG.7 above) configured to receive fastening elements (3) (Fig. 6 and Thomsen, annotated FIG.7 above).
Regarding claim 13, Thomsen teaches all the claimed limitations as stated above in claim 12. Thomsen further teaches wherein the bracket extends from a first vertical end to a second vertical end and from an upper horizontal end to a lower horizontal end (Thomsen, annotated FIG.7 above), wherein a spacing of the fastening openings in an upper bracket portion which faces the upper horizontal end and in a lower bracket portion end which faces toward the lower horizontal end is smaller than the spacing of the plurality of fastening openings in a central bracket portion which is arranged between the upper bracket end and the lower bracket end (Thomsen, annotated FIG.7 above).
Regarding claim 14, Stiesdal teaches all the claimed limitations as stated above in claim 1. Stiesdal further teaches two or more wind turbine steel tower portions arranged one above the other (Fig. 6)
Regarding claim 15
Regarding claim 16, Thomsen teaches a method for producing a wind turbine steel tower portion, the method comprising:
arranging the first wind turbine steel tower ring segment (1) and the second wind turbine steel ring segment (1) (Fig. 6, paras. 0032-0034);
 forming the joint with a first vertical joint side (Thomsen, annotated FIG.7 above) of the first wind turbine steel tower ring segment and a second vertical joint side (Thomsen, annotated FIG.7 above) of the second wind turbine steel segment ring;
arranging the bracket (Fig. 6 and Thomsen, annotated FIG.7 above); and 
connecting the bracket to the first wind turbine steel ring segment and the second wind turbine steel ring segment (Fig. 6 and Thomsen, annotated FIG.7 above).
Regarding claim 17, Thomsen teaches all the claimed limitations as stated above in claim 16. Thomsen further teaches the wind turbine tower portion is part of a wind turbine steel tower (Thomsen, annotated FIG.7 above).
Regarding claim 18, Thomsen teaches all the claimed limitations as stated above in claim 15. Thomsen teaches further teaches the connection element is connected to the fastening portion (Thomsen, annotated FIG.7 above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745